In an action to enforce a contractual right to a trial de novo, the defendant appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered March 1, 1995, which denied his motion for a change of venue.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to change venue from Westchester County to Bronx County based on the convenience of material witnesses (see, CPLR 510 [3]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.